DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 10/07/2020.
Claims 5 and 13 have been canceled.
Claims 21-22 have been added.
Claims 1, 3, 10-11 and 17 have been amended.
Claims 1-4, 6-12 and 14-22 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 10/7/2020 have been fully considered but they are not persuasive.  
Applicant argues on page 6 of the Remarks that Jumelet does not teach delivering device management capability to the device based on the type of the device.  Examiner respectfully disagrees.  Jumelet does teach delivering device management capability to the device based on the type of the device (Jumelet: see pages 27-29, “a tenant admin can create a conditional access policy that blocks a user on a non-compliant device from accessing an Office 365 service”… “Azure AD Connect will sync device compliance information from Azure AD to on-premises AD. ADFS on Windows Server 2016 will support conditional access control based on a device's compliance state. IT pros will configure conditional access control policies in ADFS that use the device's compliance state reported by a compatible MDM solution to secure on-premises applications”).  As can be seen in the cited pages and portions above, when a device is a non-compliant device, the system will check for the compliance state of the device.  One of the compliance state of the device is to check if the device is registered with Azure AD.  If that is the case, Azure AD Connect will sync 
Applicant further argues on page 7 of the Remarks that Jumelet fails to teach identifying a type of the device from among two or more device types.  Examiner respectfully disagrees.  Jumelet does teach identifying a type of the device from among two or more device types (Jumelet: see pages 27-28, “Clients that attempt to access Office 365 will be evaluated for the following properties:  Is the device managed by an MDM?  Is the device registered with Azure AD?  Is the device compliant?  To get to a compliant state, the Windows IO-based device needs to: Enroll with an MDM solution.  Register with Azure AD. Be compliant with the device policies set by the MDM solution.”).  According the cited page and portions, in order for the clients/devices to attempt to access Office 365, the system will check to see if the clients/devices are belonged to a particular property, such as if the device is managed by an MDM, if the device is registered with Azure AD or if the device is compliant (i.e., properties).  Examiner interprets that when one device is associated with one or more of the properties is considered as a device type.  Any combination of these properties are considered as different device types.  Therefore, a requested client/device’s type is evaluated with different properties that belongs different device types is mapped as identifying a type of the device from among two or more device types.  Therefore, Jumelet does teach the disputed limitation.
Applicant’s arguments with respect to claims 1-4, 6-12 and 14-22 have been considered but are moot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/885,391 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite a corresponding method, product and system of claims 1-20 of the copending application.  Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding claims of the copending application.  For example, see the table below for a claim comparison between the instant application and copending application (bolded text indicates significant similarities of major feature in each invention).

Instant Application 15/885,347
Copending Application 15/885,391
Claim 1: 
A method comprising: detecting a device on an enterprise network; 

when the device provides, to a threat management facility, a heartbeat that identifies the device as one of a set of managed devices for the enterprise network, 

permitting the device to communicate over the enterprise network; and 
when the device does not provide the heartbeat to the threat management facility, 

identifying a type of the device from among two or more device types, and 








directing the device to a portal configured to manage admission of unrecognized devices onto the enterprise network and, at the portal, delivering device management capability to the device based on the type of the device.

A method comprising: detecting a device on an enterprise network managed by an administrator; 
when the device provides, to a threat management facility, a heartbeat that identifies the device as one of a set of managed devices for the enterprise network, 

permitting the device to communicate over the enterprise network; and 
when the device does not provide the heartbeat to the threat management facility, 
determining manageability of the device and, 

upon determining that the device is unmanageable by the threat management of unrecognized devices onto the enterprise network, and receiving information from an authorized user to associate the device with the authorized user.

A computer program product encoded on one or more non- transitory computer storage media, the computer program product comprising instructions that, when executed by one or more computing devices, cause the one or 
detecting a device on an enterprise network; when the device provides, to a threat management facility, 

a heartbeat that identifies the device as one of a set of managed devices for the enterprise network, 
permitting the device to communicate over the enterprise network; and 

when the device does not provide the heartbeat to the threat management facility, identifying a type of the device from among two or more device types, and 

upon determining that the type is manageable by the threat management facility, 



directing the device to a portal configured to manage admission of unrecognized devices onto the enterprise network and, at the portal, delivering device management capability to the device based on the type of the device.

A computer program product encoded on one or more non- transitory computer storage media, the computer program product comprising instructions that, when executed by one or more computing devices, cause the one or 
detecting a device on an enterprise network managed by an administrator; when the device provides, to a threat management facility, 
a heartbeat that identifies the device as one of a set of managed devices for the enterprise network, 
permitting the device to communicate over the enterprise network; and 

when the device does not provide the heartbeat to the threat management facility that identifies the device as one of the set of managed devices, determining manageability of the device and, 
upon determining that the device is unmanageable by the threat management facility in a manner consistent with a security policy for the enterprise network, listing the device on an unclaimed device of unrecognized devices onto the enterprise network, and receiving information from an authorized user to associate the device with the authorized user.

A system comprising: a portal for managing admission of unrecognized devices onto an enterprise network, the portal including a first memory and a first processor, the first memory having stored thereon computer executable instructions for causing the first processor to deliver device management capability to a device on the enterprise network based on a type of the device; and a threat management facility associated with the enterprise network and in communication with the portal, the threat management identify the device as one of a set of managed devices for the enterprise network, 
to permit the device to communicate over the enterprise network when the device is one of the set of managed devices, and, 

when the device is not one of the set of managed devices, to identify a type of the device from among two or more device types, and 

upon determining that the device type is manageable by the threat management facility,





 to direct the device to the portal and to deliver device management capability to the device based on the type of the device.

A system comprising: a portal for managing admission of unrecognized devices onto an enterprise network managed by an administrator, the portal including a first memory and a first processor, the first memory having stored thereon computer executable instructions for causing the first processor to publish an unclaimed device page accessible on the enterprise network; and a threat management facility associated with the enterprise network and in communication with the portal, the threat management to identify a device as one of a set of managed devices for the enterprise network, 
to permit the device to communicate over the enterprise network when the device is one of the set of managed devices, and, 

when the device is not one of the set of managed devices, to determine manageability of the device and, 


upon determining that the device is unmanageable by the threat management facility in a manner consistent with a security policy for the enterprise network, to list the device on the unclaimed device page published by the portal and for admission of unrecognized devices onto the enterprise network, and to receive information from an authorized user to associate the device with the authorized user.


Claims 1-4, 6-12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/885361 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite a corresponding method, product and system of claims 1-20 of the copending application.  Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding claims of the copending application.  For example, see the table below for a claim comparison between the instant application and copending application (bolded text indicates significant similarities of major feature in each invention).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 15/885347
Copending Application 15/885361

A method comprising: detecting a device on an enterprise network; 

when the device provides, to a threat management facility, a heartbeat that identifies the device as one of a set of managed devices for the enterprise network, 

permitting the device to communicate over the enterprise network; and 
when the device does not provide the heartbeat to the threat management facility, 

identifying a type of the device from among two or more device types, and 


upon determining that the type is manageable by the threat management facility, directing the device to a portal configured to manage admission of unrecognized devices onto the enterprise network and, at the portal, 
delivering device management capability to the device based on the type of the device.

A method comprising: detecting a device on an enterprise network; 

when the device provides a heartbeat to a threat management facility that identifies the device as one of a set of managed devices for the enterprise network, 

permitting the device to communicate over the enterprise network; and 
when the device does not provide a heartbeat to the threat management facility that 

identifies the device as one of the set of managed devices, 


directing the device to a portal for admission of unrecognized devices onto the enterprise network, delivery of a local security agent for device management capability to the device from the threat management facility, listing the device on an unclaimed device page published by the portal and available to authorized users of the enterprise network to claim on the enterprise network, and receiving a claim for the device from one of the authorized users through the unclaimed device page.

A computer program product encoded on one or more non- transitory computer storage media, the computer program product comprising instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
detecting a device on an enterprise network; when the device provides, to a threat management facility, 

a heartbeat that identifies the device as one of a set of managed devices for the enterprise network, 

permitting the device to communicate over the enterprise network; and 

when the device does not provide the heartbeat to the threat management facility, identifying a type of the device from among two or more device types, and 

upon determining that the type is manageable by the threat management facility, directing the device to a portal configured to manage admission of unrecognized devices onto the enterprise network and, at the portal, 
delivering device management capability to the device based on the type of the device.

A computer program product encoded on one or more non- transitory computer storage media, the computer program product comprising instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
etecting a device on an enterprise network; 


when the device provides a heartbeat to a threat management facility that identifies the device as one of a set of managed devices for the enterprise network, permitting the device to communicate over the enterprise network; and 
when the device does not provide a heartbeat to the threat management facility that identifies the device as one of the set of managed devices, 


directing the device to a portal for admission of unrecognized devices onto the enterprise network, determining a response of the device to the portal, and, based on the response of the device to the portal a delivery of a local security agent for device management capability to the device from the threat management facility, listing the device on an unclaimed device page published by the portal and available to authorized users of the enterprise network to claim on the enterprise network, and receiving a claim for the device from one of the authorized users through the unclaimed device page.

A system comprising: a portal for managing admission of unrecognized devices onto an enterprise network, the portal including a first memory and a first processor, the first memory having stored thereon computer executable instructions for causing the first processor to deliver device management capability to a device on the enterprise network based on a type of the device; and a threat management facility associated with the identify the device as one of a set of managed devices for the enterprise network, 
to permit the device to communicate over the enterprise network when the device is one of the set of managed devices, and, 

when the device is not one of the set of managed devices, to identify a type of the device from among two or more device types, and 

upon determining that the device type is manageable by the threat management facility, to direct the device to the portal and to deliver device management capability to the device based on the type of the device.

A system comprising: a portal for managing admission of unrecognized devices onto an enterprise network, the portal including a first memory and a first processor, the first memory having stored thereon computer executable instructions for causing the first processor to publish an unclaimed device page accessible to authorized users of an enterprise network; and a threat management facility associated with the enterprise network identify a device as one of a set of managed devices for the enterprise network, 
to permit the device to communicate over the enterprise network when the device is one of the set of managed devices, and, 

when the device is not one of the set of managed devices and 


provides a response inconsistent with a delivery of a local security agent for device management capability to the device from the threat management facility, to list the device on the receive a claim for the device from one of the authorized users through the unclaimed device page.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jumelet et al. (NPL U: “Control the Health of Windows 10-Based Devices”) (hereinafter Jumelet) in view of Memmott et al. (US 20170331708) (hereinafter Memmott).
Regarding claim 1, Jumelet discloses a method comprising: detecting a device on an enterprise network (Jumelet: pages 3, 18 and 28, “device health status can be combined with user identity information when processing an access request. Access to content is then authorized to the approp1iate level of trust”); when the device provides, to a threat management facility, a health status (i.e., heartbeat) that identifies the device as one of a set of managed Jumelet: pages 3-4 and 27-28, “Depending on the requirements and the sensitivity of the managed asset, device health status can be combined with user identity information when processing an access request. Access to content is then authorized to the appropriate level of trust. The Conditional Access engine may be structured to allow additional verification as needed by the sensitivity of the managed asset.”); and when the device does not provide the heartbeat to the threat management facility, determining manageabilty of the device, and upon determining that the device is manageable by the threat management facility, directing the device to a portal configured to manage admission of unrecognized devices onto the enterprise network and, at the portal, delivering device management capability to the device (Jumelet: pages 17-18 and 27-29, “This is the most secure approach available for Windows 10-based devices to detect when security defenses are down.  During the boot process, the TCG log and PCRs values are sent to a remote Microsoft cloud service. Logs are then checked by the Health Attestation Service to determine what changes have occurred on the device”… “To use the health attestation feature of Windows 10, the device must be equipped with a discrete or firmware TPM. There is no restriction on any particular edition of Windows 10”; page 18, “when starting a device equipped with TMP, a measurement of different components is performed”; and pages 26-29 and 30, “Devices that attempt to connect to resources must have their health evaluated so that unhealthy and noncompliant devices can be detected and reported. To be fully efficient, an end-to-end security solution must impose a consequence for unhealthy devices like refusing access to high-value assets”).
Jumelet discloses that the device provide a health status.  The health status can be send at any time (Jumelet: page 3, “the user’s device is able to prove its health status that can be sent at any time”).  Jumelet does not explicitly disclose the health status is a heartbeat.  Memmott, on the other hand, discloses a managed device which provides a periodic heartbeat to communicate with other devices in a network (Memmott: paragraphs 0052 and 0081-0082, “Once a managed device 202 is selected to provide a service 218, the selected managed device 202 may send out a periodic heartbeat message”… “the managed device 202 may implement security features to ensure the authenticity of messages exchanged”).  Jumelet and Memmott are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jumelet and Memmott before him or her, to modify the system of Jumelet to include the heartbeat of Memmott.  The suggestion/motivation for doing so would have been to allow the managed device to provide the service upon receiving the periodic message (Memmott: paragraph 0017).
Regarding claim 10, claim 10 discloses a product claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 10 and rejected for the same reasons.
Regarding claim 17, claim 17 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 17 and rejected for the same reasons.
Regarding claim 2, Jumelet as modified further discloses comprising sending a request from the portal to the device for the heartbeat that identifies the device (Jumelet: pages 29 and 0031, “Health attestation is a key feature of Windows 10 that includes client and cloud components to control access to high-value assets based on a user and their device's identity and compliance with corporate governance policy”).
Regarding claims 3 and 11, Jumelet as modified further discloses wherein determining manageability of the device includes identifying the device based on a fingerprint associated with the device (Jumelet: pages 3 and 24, “MDM defines the security baseline and knows the level of compliance of the device with regular checks to see what software is installed and what configuration is enforced, as well as determining the health status of the device”).
Regarding claims 4 and 12, Jumelet as modified further discloses wherein the fingerprint of the device is based on one or more of network traffic, packet header information, or status reports obtained from communications by the device (Jumelet: pages 3 and 18, “Remote device health attestation combined with an MDM provides a hardware-rooted method for reporting the current security status and detecting any changes, without having to trust the software running on the system.”).
Regarding claims 6, 14 and 18, Jumelet as modified further discloses wherein delivering device management capability to the device includes presenting a landing page to the device, the landing page interactively guiding a user of the device through a network entry procedure (Jumelet: page 27, “the user will get a different message that redirects them to the MDM web portal where they can get more information on the compliance problem and how to resolve it.”).
Regarding claims 7, 15 and 19, Jumelet as modified further discloses wherein delivering device management capability to the device includes installing a local security agent on the device (Jumelet: pages 3 and 18, “An MDM solution typically applies configuration policies and deploys software to devices.  MDM defines the security baseline and knows the level of compliance of the device with regular checks to see what software is installed and what configuration is enforced, as well as determining the health status of the device.”).
Regarding claims 8, 16 and 20, Jumelet as modified further discloses wherein delivering device management capability to the device includes scanning the device for compliance with a security policy (Jumelet: page 25, “Setting the requirements for device compliance is the first step to ensure that registered devices that do not meet health and compliance requirements are detected, tracked, and have actions enforced by the MDM solution.”
Regarding claim 9, Jumelet as modified further discloses further comprising presenting an admission decision for the device to an administrator through a user interface at the threat management facility (Jumelet: pages 4 and 26, “An MDM solution can then leverage health state statements and take them to the next level by coupling with client policies that will enable conditional access to be granted based on the device's ability to prove that it's malware free, its antimalware system is functional and up to date, the firewall is running, and the devices patch state is compliant.”).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jumelet in view of Memmott, and further in view of Karren et al. (US 20140280913) (hereinafter Karren).
Regarding claims 5 and 13, Jumelet as modified by Memmott does not explicitly disclose the following limitation which is disclosed by Karren, wherein determining manageability of the device includes testing ports of the device and assessing respective responses of the ports to the testing (Karren: paragraphs 423-424, “testing DNS connectivity and latency, validating that ports 53, 80, 443, 2195, 2196, and 5223 (on iOS) and ports 80, 443, 5228, 5229, and 5230 (on Android) are open, and issuing a GET request to the developer-defined URLs, and indicating whether the text specified is found in the response”…“One mode may run a single network performance diagnosis at every heartbeat. Another alternative mode may conduct duration testing and may include average latency, max latency, and missing packets, among others”).  Jumelet as modified by Memmott and Karren are analogous art because they are from the same field of endeavor, network performance.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jumelet as modified by Memmott and Karren before him or her, to modify the system of Jumelet as modified by Memmott to include testing ports of Karren.  The .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jumelet in view of Memmott, and further in view of Laden et al. (US 20150148020) (hereinafter Laden).
Regarding claim 21, Jumelet in view of Memmott does not explicitly disclose the following limitation which is disclosed by Laden, wherein the two or more device types are distinguishable based at least in part on a user interface of the device (Laden: paragraphs 0021 and 0095, “a number of different types of devices are coming on the market configured to use 4G LTE connectivity of a network like 220. These other types of "connected devices" however, are not necessarily configured as smartphones or tablets, from the user's perspective; and/or the devices operate to provide other types of functions only some of which may involve communication over the network 220. Examples include network connected cameras. For devices that do not have sufficient user interface capabilities, they may be activated by connection with an appropriate device, like a PC, and follow procedures similar to those discussed above relative to the dongle or Jetpack”).  Jumelet in view of Memmott and Laden are analogous art because they are from the same field of endeavor, access protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jumelet in view of Memmott and Laden before him or her, to .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jumelet in view of Memmott and Laden, and further in view of Warrick et al. (US 20130305320) (hereinafter Warrick).
Regarding claim 22, Jumelet in view of Memmott and Laden does not explicitly disclose the following limitation which is disclosed by Warrick, wherein a device that lacks a user interface suitable for interacting with the portal is categorized as an unmanageable type of device (Warrick: 0010-0012, “Examples of user devices that do not include web browsing technology include standalone teleconferencing webcam appliances, routers, Internet Protocol (IP) telephones, and other IP-enabled devices that lack a user interface capable of displaying the login portal or allowing the guest to enter the required login information. Because these devices are not capable of utilizing the web-based login portal, they cannot be logged in and do not gain Internet connectivity”, {Examiner notes, when a device type is incapable of connecting/interacting with the portal which broadly interprets as an unmanageable type of device}).  Jumelet in view of Memmott in view of Laden and Warrick are analogous art because they are from the same field of endeavor, access restriction.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jumelet in view of Memmott in view of Laden and Warrick before him or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRANG T DOAN/Primary Examiner, Art Unit 2431